DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 22, 24, 27, 28, 30, 33, 34 and 36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Butt et al. (“Butt”) (U.S. PG Publication No. 2018/0157939).

In regards to claim 21, Butt teaches an apparatus comprising: 
	a video processing circuitry (See for example ¶0076-0077 and FIG. 1) to: 
	generate video analytics of video data of a video stream (See ¶0113-0115 in view of FIG. 4wherein a video analytics module will analyze a video stream), wherein the video analytics represents analysis of the video data (See ¶0113-0115); 

	transmit, via a video analytics pipeline, a message having the video data, the video analytics, and the metadata (“The metadata with the cropped bounding boxes 404 and the video are sent over the network 140 to a server 406. The server 406 may be the workstation 156 or a client device 164,” - ¶0115).

In regards to claim 22, Butt teaches the apparatus of claim 21, further comprising an imaging circuitry to capture the video stream having the video data representing images of a scene, wherein the apparatus further comprises memory to store the video data (See ¶0113-0115 in view of FIG. 4, also see ¶0077-0078 and FIG. 1 in view of 0123).

In regards to claim 24, Butts teaches the apparatus of claim 21, wherein the metadata comprises one or more flags identifying information relating to one or more of user viewing optimization, object motion, or object detection confidence value (See ¶0142-0143 in view of FIG. 9 wherein within the video analytics module the system may at least use motion detection and blob detection as part of its object tracking).

In regards to claims 27, 28 and 30, the claims are rejected under the same basis as claims 21, 22 and 24, respectively. 

In regards to claims 33, 34 and 36, the claims are rejected under the same basis as claims 21, 22 and 24, respectively, wherein the computer-readable medium is taught as seen in ¶0064-0065. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 29 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butt et al. (“Butt”) (U.S. PG Publication No. 2018/0157939) in view of Park (U.S. PG Publication No. 2016/0004914).

In regards to claim 23, Butts teaches the apparatus of claim 21, wherein the video analytics identifies one or more elements associated with the scene, wherein the one or more elements include one or more of individuals, vehicles, objects, or conditions associated with the scene (See ¶0115 in view of FIG. 4 wherein the video analytics module may identify and classify people or humans [and create cropped bounding boxes around them]).
	Butts, however, fails to teach wherein the video processing circuitry is further to receive at least a portion of the video analytics from a first computing device including a preceding computing device, and wherein the message is transmitted to a second computing device including a subsequent computing device,.
	In a similar endeavor Park teaches wherein the video processing circuitry is further to receive at least a portion of the video analytics from a first computing device including a preceding computing device (See ¶0029-0034 in view of FIG. 1 wherein the unit 100 provides 
	wherein the message is transmitted to a second computing device including a subsequent computing device (See ¶0035-0036 in view of FIG. 1 wherein the data is then transmitted to unit 320 which is used to check, manage, monitor and store image information received by unit 100).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Park into Butts because “The surveillance recording controller 320 is able to check and manage image information efficiently by receiving event related information set in the intelligent video analysis system 100 and recording a part which is related to occurrence of an event in an image received from the camera 300,” - ¶0035, thus it allows for the association of additional data for a video which was recorded.

In regards to claims 29 and 35, the claims are rejected under the same basis as claim 23 by Butt in view of Park. 

Claims 25, 31 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butt et al. (“Butt”) (U.S. PG Publication No. 2018/0157939) in view of He et al. (“He”) (U.S. PG Publication No. 2015/0373366).

In regards to claim 25, Butts fails to teach the apparatus of claim 21, wherein the message comprises a Supplemental Enhancement Information (SEI) message that is carried in a Network Abstraction Layer (NAL).

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of He into Butts because it allows for the containment of metadata in header information in a coded bitstream structure, thus providing additional data which details general information about the image data, thus informing the decoder of other auxiliary data.

In regards to claims 31 and 37, the claims are rejected under the same basis as claim 25 by Butt in view of He. 

Claims 26, 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butt et al. (“Butt”) (U.S. PG Publication No. 2018/0157939) in view of Laganiere et al. (“Laga”) (U.S. PG Publication No. 2012/0195363).

In regards to claim 26, Butts fails to teach the apparatus of claim 21, wherein the apparatus comprises one or more of an edge device, a gateway device, or a smart image capturing device.
	In a similar endeavor Laga teaches wherein the apparatus comprises one or more of an edge device, a gateway device, or a smart image capturing device (See ¶0004-00006).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Laga into Butts because it allows for varied networking options for video analytics systems as described in at least ¶0004 and 0006 which additionally details greater flexibility and lower cost than previous systems.

In regards to claims 32 and 38, the claims are rejected under the same basis as claim 26 by Butt in view of Laga. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Examiner
Art Unit 2483